                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:19-CV-00404-FL

SUSAN VILLEGAS,                     )
                                    )
                    Plaintiff,      )
                                    )
                    v.              )                  ORDER FOR PAYMENT OF ATTORNEY
                                    )                  FEES AND COSTS UNDER THE
ANDREW SAUL,1                       )                  EQUAL ACCESS TO JUSTICE ACT
Commissioner of Social Security,    )
                                    )
                    Defendant.      )
___________________________________ )

       Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $6,750.00 in attorney’s fees, in full satisfaction of any and all claims arising under the

Equal Access to Justice Act, 28 U.S.C. § 2412. In addition, Plaintiff shall be compensated for

the filing fee of $400.00 from the Treasury Judgment Fund. If the award to Plaintiff is not

subject to the Treasury Offset Program, payment will be made by check payable to Plaintiff’s

counsel, George C. Piemonte of Martin, Jones and Piemonte, and mailed to his office at 4601 Charlotte

Park Drive, Ste. 390, Charlotte, NC 28217, in accordance with Plaintiff’s assignment to her attorney

of her right to payment of attorney’s fees under the Equal Access to Justice Act.

                         15th
       SO ORDERED this _________ day of October, 2020



                                               ________________________________
                                               LOUISE W. FLANAGAN
                                               UNITED STATES DISTRICT JUDGE

1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted
as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the `Social Security
Act, 42 USC 405(g)(action survives regardless of any change in the person occupying the
office of Commissioner of Social Security).




           Case 5:19-cv-00404-FL Document 28 Filed 10/15/20 Page 1 of 1
